Title: John Adams to Abigail Adams, 11 August 1777
From: Adams, John
To: Adams, Abigail


     
      PhiladelphiaAug. 11. 1777
     
     I have paid Turner, his Wages up to this day, and settled all Accounts with him. Besides which I have given him £3:2s:od. L.M. towards his Expences home. When he arrives he is to produce his Account to you, of the Expences of his Journey. See that he produces Receipts from the Tavern Keepers. Dont pay a Farthing, but what he produces a Receipt for.
     I am glad he is going, for between you and me he is a very stupid, and a very intemperate Fellow, very fit for a Companion of the Man who recommended him. Yet He is honest. I never saw any Thing knavish in him. He has had a fine Opportunity weaving Stockings to the Tune of 2 dollars a Day—besides, receiving Wages and Board from me. If he has drank it all, it is his own fault.
     At the End of the Year, when you send Horses for me again, send some other Man. I will not have him. A low lived Fellow, playing Cards with Negroes, and behaving like a Rival with them for Wenches.
     I intend to write you, to perswade your Father or my Brother to purchase me, too other Horses. These I will sell.
     
      I am &c.
     
    